Citation Nr: 0601329	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc and joint disease, 
effective from August 5, 1998, to September 22, 2002. 

2.  Entitlement to a rating in excess of 60 percent for 
lumbosacral strain with degenerative disc and joint disease, 
effective from September 23, 2002.

3.  Entitlement to a temporary total rating due to hospital 
treatment in excess of 21 days for a service-connected 
disability pursuant to 38 C.F.R. § 4.29.  

4.  Entitlement to a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and J.D.B.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active military service from February 1954 to 
October 1957, and from May 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a rating in excess of 20 percent for lumbosacral 
strain with degenerative disc and joint disease, and denied 
temporary total ratings based on hospital treatment of 
service-connected disability in excess of 21 days and on the 
basis of convalescence.

In October 2002 the Board remanded the case to the RO for 
further development and adjudicative action.

By March 2003 rating decision, the RO granted a 40 percent 
rating for lumbosacral strain with degenerative disc and 
joint disease, effective August 5, 1998, the date of his 
claim for increased compensation benefits, and also granted a 
60 percent rating, effective September 23, 2002, the date of 
the first revision of rating criteria for rating disabilities 
of the spine.  

In September 2003 the veteran testified at a hearing at the 
RO before a Veterans Law Judge who is no longer employed at 
the Board.  

In January 2005 the Board again remanded this matter for 
further development and adjudicative action.

In October 2005, the Board notified the veteran and his 
representative that the Veterans Law Judge who had held the 
hearing in September 2003 was no longer employed by the 
Board, and that the veteran had the right to request another 
hearing with another Veterans Law Judge; a response was 
received from the veteran in which he indicated he did not 
want an additional hearing in this matter.  

The issues of (1) entitlement to a rating in excess of 40 
percent for lumbosacral strain with degenerative disc and 
joint disease, effective from August 5, 1998, to September 
22, 2002, and (2) entitlement to a rating in excess of 60 
percent for lumbosacral strain with degenerative disc and 
joint disease, effective from September 23, 2002, are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


FINDINGS OF FACT

1.  The record reflects that there has been no evidence 
showing that the veteran was hospitalized in excess of 21 
days for a service-connected disability, including 
lumbosacral strain with degenerative disc and joint disease.  

2.  The record reflects that there has been no evidence 
showing that the veteran has required any period of 
convalescence due to treatment for a service-connected 
disability, including lumbosacral strain with degenerative 
disc and joint disease.  



CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating due to hospital 
treatment in excess of 21 days for a service-connected 
disability have not been met.  38 C.F.R. § 4.29 (2005).

2.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in February 2005 (by the Appeals Management 
Center), well after the initial unfavorable RO decision in 
December 1998.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a February 2005 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a July 1999 
statement of the case (SOC) and April 2002, March 2003, and 
June 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
the veteran has cited no evidence of hospitalization or 
convalescence related to his service-connected low back 
disability (he has only cited in-service hospitalization and 
convalescence for his low back and hospitalization and 
convalescence for his non-service-connected right hip).  
Thus, there has been no medical evidence cited that would be 
relevant to the veteran's claim, despite the fact that the 
SOC and SSOC's issued by the RO clarified what evidence would 
be required to establish entitlement to temporary total 
ratings, and the fact that the Veterans Law Judge at the 
September 2003 hearing clarified what evidence was necessary 
to substantiate his claims.  The appellant responded to the 
RO's communications and Veterans Law Judge's instructions by 
citing to evidence that would not be relevant to his claims 
for temporary total ratings.  Further, the claims file 
reflects that the April 2002 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
Appeals Management Center (AMC).  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error 
as to the issues being decided today.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed.  
With regard to obtaining evidence, the Board finds that VA is 
not required to provide any additional assistance to the 
veteran because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In this case, the veteran has not 
cited any source of treatment which would substantiate his 
claims for temporary total ratings.  Likewise, the pertinent 
regulation provides that VA will refrain from providing 
assistance in obtaining evidence for the claim if there is no 
reasonable possibility that any assistance VA would provide 
to the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d).  Because the veteran has not cited any relevant 
treatment records, and has essentially testified that he has 
not been hospitalized or required convalescence post-service 
for his sole service-connected disability (his low back), the 
Board finds that VA has satisfied the duty to assist the 
veteran and need not take any additional action in that 
regard. 

B.  Temporary total ratings pursuant to 38 C.F.R. § 4.29
and 38 C.F.R. § 4.30

A temporary total disability rating (100 percent) will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29.

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, (3) immobilization by cast, without 
surgery, of one major joint or more (emphasis added).  38 
C.F.R. § 4.30.

The veteran contends he is entitled to temporary total 
disability ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. 
§ 4.30.  The record reflects that his only service-connected 
disability is his low back disability (lumbosacral strain 
with degenerative disc and joint disease).  He has not, 
however, cited any post-service period of hospitalization or 
period of convalescence related to his service-connected 
lumbosacral strain with degenerative disc and joint disease.  
There is no medical evidence to show that he has been 
hospitalized in a VA facility for more than 21 days for 
treatment for his service-connected low back disability or 
that he has required a period of convalescence due to this 
service-connected low back disability.  He testified he was 
hospitalized in service for his low back and had a subsequent 
period of convalescence; however, this period of 
hospitalization and convalescence was during service and 
also, was not in a VA facility, and therefore may not be 
considered under 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Thus, 
a temporary total disability rating is not warranted under 
either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.

It further appears that the veteran may be claiming 
entitlement to temporary total ratings for his non-service-
connected right hip (for which he has required 
hospitalization during service and post-service for a hip 
replacement and a subsequent period of convalescence).  He 
has claimed he injured his hip in service at the same time as 
his low back.  To date, however, service connection has not 
been granted for a hip condition, and therefore, entitlement 
to a temporary total rating is not warranted under either 
38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 for a hip disability.  


ORDER

A temporary total rating due to hospital treatment in excess 
of 21 days for a service-connected disability pursuant to 38 
C.F.R. § 4.29 is denied.  

A temporary total rating due to treatment for a service-
connected disability requiring convalescence pursuant to 38 
C.F.R. § 4.30 is denied.


REMAND

The veteran contends that he should be entitled to a rating 
in excess of 40 percent for lumbosacral strain with 
degenerative disc and joint disease, effective from August 5, 
1998, to September 22, 2002, and a rating in excess of 60 
percent, effective from September 23, 2002.  The Board notes 
that this matter has been remanded twice, and regrettably, 
must be remanded one more time in order to rectify an error 
in VA's duty to assist the veteran.  

It appears from the veteran's testimony in 2003, as well as 
from a VA treatment record dated in 2005, that he receives 
Social Security disability benefits based on several 
disabilities, including his low back.  The RO, however, has 
yet to obtain any records from the Social Security 
Administration (SSA) pertaining to the veteran and his claim 
for (and reported grant of) SSA benefits.  The Board notes 
that this matter has been pending since the initial RO rating 
decision in 1998, and in the interim the RO has granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU rating), effective from September 23, 
2002, based solely upon the fact that the veteran's low back 
disability was assigned a 60 percent rating effective from 
that date.  There is no indication that the RO obtained any 
records from SSA prior to abjudicating that issue.  Simply 
put, the Court has on several occasions interpreted VA's duty 
to assist to include requesting information and records from 
the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consequently, those records must be obtained and associated 
with the claims file prior to final adjudication of the 
veteran's claims.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  With any assistance needed from the 
veteran, a request should be made to the 
SSA for documentation of any award of 
benefits, as well as the any evidence and 
records which were relied upon in any 
disability determination.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


